OPINION AND JOURNAL ENTRY
{¶ 1} On January 10, 2004, pro-se relator filed a petition for writ of mandamus seeking an order to compel respondent to rule on a motion for jail time credit which he had filed in his underlying criminal case, Mahoning County Common Pleas case No. 98 CR 1118. Relator asserts he is entitled to 142 days of credit for time confined in the Mahoning County Justice Center.
 {¶ 2} On January 29, 2004, respondent filed a motion to dismiss the petition. Attached to the motion is a time-stamped copy of a January 21, 2004 judgment from Respondent granting the relator's motion for additional credit for time served.
 {¶ 3} A writ of mandamus will not issue to compel an act that has already been performed. State ex rel. Jerninghan v. CuyahogaCty. Court of Common Pleas (1996), 74 Ohio St.3d 278,658 N.E.2d 602.
 {¶ 4} The order of respondent issued on January 21, 2004 renders this petition moot. Motion to dismiss is sustained. Petition dismissed. Costs taxed against petitioner.
 {¶ 5} Final order. Clerk to serve notice as provided by the Civil Rules.
Donofrio, Vukovich and DeGenaro, JJ., concur.